DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-11, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest A cable fixation device comprising: a body  with a snap arrangement; and an upright projecting from the body, the upright of the body including a plurality of fixation projections that extend parallel in a staggered arrangement to one another in the same direction from a vertical axis of the upright, the plurality of fixation projections having a reduced dimensional portion for receiving a cable and a cable tie, wherein the plurality of fixation projections each have a plurality of ribs that extend externally on opposite sides of the plurality of fixation projections, and wherein the plurality of ribs extend along a length of each of the plurality of fixation projections for engaging a cable jacket or a cable wrap.
The most applicable prior art, Sauve et al (US 2002/0039476 A1) and Komiya (US 2006/0237212 A1), each separately address in the Office Action mailed 4/23/21, fail to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Sauve et al fails to disclose or reasonably suggest a plurality of fixation projections that extend parallel in a staggered arrangement to one another in the same direction from a vertical axis of the upright.  Komiya does not disclose or reasonably suggest the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.  Shima (US 6,528,728 B1) discloses a cable clamp for holding cables in a parallel arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        7/27/21